DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendment to the claims and arguments in the Response to Ex Parte Quayle Action filed March 1, 2022.

Allowable Subject Matter
The following claims are allowed: 1-3, 5, 7-11 and 22.

The closest prior art is Weissman1 (US 2014/0213485), Mir2 (US Patent App. Pub. No. 
2016/0304935) and Godfrey3 (WO 2016/138080). 
	Independent claim 1 is directed to a method for amplifying nucleic acids by multiple displacement amplification, comprising, in part, using a primer set, wherein each primer of the primer set comprises a self-complementary at its 5’ terminus, a random or semi-random sequence at its 3’ terminus, wherein the self-complementary sequences in each primer set are 
	The teachings of each Weissman, Mir and Godfrey are discussed in the Non-Final Office Action mailed June 24, 2021. Weissman, Mir and Godfrey do not teach or suggest, whether considered alone or in combination, at least, primer sets where each primer of the set has the structure identified in claim 1, and wherein the self-complementary sequences in each primer set are the same, but different from the self-complementary sequences in another primer set. Therefore, claims 1-3, 5, 7-11 and 22 are free of the art.


Conclusion
Claims 1-3, 5, 7-11 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Weissman was cited in the Information Disclosure Statement submitted April 27, 2020.
        2 Mir was cited in the PTO-892 Notice of References Cited mailed October 2, 2020.
        3 Godfrey was cited in the PTO-892 Notice of References Cited mailed June 24, 2021.